


Exhibit 10.55

 

GT Solar Incorporated

243 Daniel Webster Highway
Merrimack, New Hampshire 03054

 

June 4, 2009

 

David W. Keck

11754 Windemere Drive

Missoula, MT 59804

 

Dear Mr. Keck,

 

This letter agreement (the “Amendment”) shall amend the Employment Agreement,
dated as of April 12, 2006, as amended by that letter agreement dated
January 16, 2007 and as further amended by that letter agreement dated
December 31, 2008 (as so amended, the “Employment Agreement”), between you (the
“Executive”) and GT Equipment Technologies, Inc. (now known as GT Solar
Incorporated, the “Company”).  Except as modified by this Amendment, the
Employment Agreement shall remain in full force and effect, and this Amendment
shall not serve in any manner as a waiver or a novation of the Executive’s
duties or obligations under the Employment Agreement; provided, that in the
event that any provision in this Amendment conflicts with the Employment
Agreement or any other agreement, policy, plan or arrangement between the
Executive and the Company, the terms of this Amendment shall govern.

 

You agree and acknowledge that, notwithstanding any other provision of the
Employment Agreement to the contrary, the final sentence of Section 3(b) of the
Employment Agreement is hereby amended to read as follows:

 

“Any payments payable to Executive pursuant to this Section 3(b) shall be paid
to Executive (X) in the calendar quarter immediately following the calendar
quarter in which a triggering event described in clauses (i), (ii) or (iii) of
the preceding sentence occurs and (Y) subject to the condition that Executive be
employed by the Company on the  date on which such triggering event occurs.”

 

 

Sincerely,

 

 

 

GT SOLAR INCORPORATED

 

 

 

/s/ Hoil Kim

 

By: Hoil Kim

 

Its: Vice President

ACCEPTED AND AGREED:

 

 

 

/s/ David W. Keck

 

David W. Keck

 

 

 

Date: June 4, 2009

 

 

--------------------------------------------------------------------------------
